DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Claims
	The amendment filed on 05/04/2021 has been entered. Claims 1 and 13 have been amended, Claim 21 has been canceled and Claims 22-24 have been newly added. Thus, Claims 1-20 and 22-24 are currently pending and are under examination.

Withdrawn Rejections
	Upon further consideration, the at least one fluoroolefin and at least one hydrofluoroalkane in Claims 1 and 13 comply with the written description because a sufficient complete structure of each based on the presented formulas has been provided in the claims. Furthermore, the amendment of the diluent in Claim 1 complies with the written description. Hence, the 112(a) rejection of Claims 1-20 has been withdrawn.
	Amendment of Claims 1 and 13 to recite “a diluent … selected to be different from the at least one hydrofluoroalkane” obviates the indefinite languages of Claims 7 and 13-20. Thus, the 112(b) rejection of the aforementioned claims has been withdrawn.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The closest prior art reference is Wang (Wang, H. et al. Patent application publication number US2011/0028770A1, Published Feb. 3, 2011 and filed on Aug. 3, 2009; cited in IDS 04/15/2020). 
Wang teaches in Examples 1 a process for producing a product composition comprising hydrofluoroalkane such as 236ea (1,1,1,2,3,3-hexafluoropropane, specie of the claimed hydrofluoroalkane) (Example 1) and 245eb (1,1,1,2,3-pentafluoropropane; specie of the claimed hydrofluoroalkane) (Example 2) by reacting 1,1,1,2,3,3-hexafluoropropene (HFP, specie of the claimed fluoroolefin) with hydrogen in the presence of Pd/alpha-alumina catalyst. Wang teaches that the conversion of HFP (specie of the claimed fluoroolefin) in Examples 1 and 2 are 98.2% and 99.5%, respectively, and thus the final product composition also comprises unconverted 1,1,1,2,3,3-hexafluoropropene (HFP) in addition to 236ea (specie of the claimed hydrofluoroalkane) in Example 1 and 245eb (specie of the claimed hydrofluoroalkane) in Example 2. Furthermore, Wang teaches in Examples 1-2 that the Pd/alpha-alumina is stable and that no catalyst deactivation was noted during the reaction and thus the final product composition also comprises Pd/alpha-alumina.
However, Wang fails to teach or suggest the composition as comprising a diluent selected from the group consisting of methane, ethane, propane, CHF3, CH2F2, CHF2CF3, CHF2CHF2, CH2FCF3, CF3CF3, CF3CF2CF3, CF3CHFCH2F, CF3CH2CHF2, CF3CHFCH3, CF3CH2CH2F, CF3CHFCHF2, CF3CH2CF3, CF3CF2CH2F, CF3CH2CH2CF3, CF3CHFCHFC2F5, C6F14, and C2F5CHFCHFC3F7 and selected to be different from the at least one hydrofluoroalkane.

Accordingly, Wang neither anticipates nor reasonably makes obvious the compositions of Claims 1 and 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Claims 1-20 and 22-24 are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHANIT W BAHTA whose telephone number is (571)270-7658.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MEDHANIT W BAHTA/Primary Examiner, Art Unit 1622